Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17146353 filed on 01/11/2021.
Election/Restrictions
Applicant’s election with traverse of claims 1-7 in the reply filed on 6/20/2022 is acknowledged.
Applicant argues that there is no undue search burden between the device and method claims as there is overlapping scope between the device and method claims.
The examiner would like to note that the device and method claims have different CPC group/subgroup classification as noted in the restriction requirement. Additionally, the device can be formed by different processes as noted in the restriction requirement and would therefore require separate, distinct search strategies for the device and method claims. Accordingly, there would be a serious search and/or examination burden.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 1 recites the limitation “the active region” on line 10.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis.
           Claim 1 recites the limitation “the gate polysilicon contact region” on lines 11-12.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis.
Claim 1 recites the limitation “the metal layer” on line 14.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis.	
	Claims 2-7 are also rejected under 112(b) as they depend on base claim 1.
Claim 2 recites the limitation “a loose distance dimension”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The dimension has not been defined (no boundaries/limits) in the claim and is therefore unclear. The specification does not appear to define the “a loose distance dimension” either. Since the structure associated with this limitation is unclear, no prior art rejection is provided.
Claims 3-5 are also rejected under 112(b) as they depend on base claim 2.
Claim 3 recites the limitation “the termination trench”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis. 
Claim 5 recites the limitation “the liner oxide layer”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what structure is associated with the term as it has not been defined.
Claim 5 recites the limitation “wherein a size of a gap between the gate polysilicon layer and the gate trench sidewall in the gate polysilicon contact region is determined by a distance between the liner oxide layer and the gate polysilicon at the gate polysilicon contact region”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The distance has not been defined (no boundaries/limits) in the claim and is therefore unclear.
Claim 6 recites the limitation “wherein the shielding polysilicon layer is brought to the semiconductor surface in the termination trench”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what is meant by the term “brought” and how “the shielding polysilicon layer is brought to the semiconductor surface” is possible. Since the structure associated with this limitation is unclear, no prior art rejection is provided. 
Claim 6 recites the limitation “the termination trench”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis. 
Claim 7 recites the limitation “the shielding polysilicon contact”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what structure is associated with the term as it has not been defined. Since the structure associated with this limitation is unclear, no prior art rejection is provided.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 2020/0303507) in view of Bhalla et al. (US 2016/0322469).
Regarding Independent claim 1, Yilmaz teaches a shielded gate trench semiconductor device comprising:
 a heavily N-type doped semiconductor substrate (Figs. 1A & 1B, element 10); 
an N-type epitaxial layer (Figs. 1A & 1B, element 12, paragraph 0024) formed on the semiconductor substrate; 
at least one trench structure (Figs. 1A & 1B, elements T1) formed on the epitaxial layer and accommodating at least one gate polysilicon layer (Figs. 1A & 1B, element poly 26), wherein the trench structure comprises a shielding polysilicon layer (Figs. 1A & 1B, element poly shield 18) and an inter-polysilicon oxide layer (Figs. 1A & 1B, elements 22/24, paragraph 0025); 
a P-type doped body (Figs. 1A & 1B, element 14) region formed on the epitaxial layer; 
a heavily N-type doped source region (Figs. 1A & 1B, element 17) formed on the P-type body layer; 
a contact region (Figs. 1A & 1B, elements 30 & 38, gate and source contact region) formed on the shield polysilicon, gate polysilicon, and 
an active mesa region (Figs. 1A & 1B, element M1) between the trenches in the active region; and 
source (Figs. 1A & 1B, element 32) and gate metal layers (Figs. 1A & 1B, element 36) are formed on the active region, and the gate polysilicon contact region (Figs. 1A & 1B, element 38); 
a boron-phosphorosilicate glass (BPSG) oxide layer (Figs. 1A & 1B, BPSG 28) are arranged between the semiconductor surface and the metal layer comprising the source metal layer and the gate metal layer.
Yilmaz does not explicitly disclose a LTO and BPSG oxide layer.
Before the effective filling date of the invention it was well known in the art to form a LTO and BPSG oxide layer (Fig. 1E, element 145, paragraph 0048) on the semiconductor surface and arranged between the semiconductor surface and the metal layer comprising the source metal layer and the gate metal layer (paragraph 0048) with the motivation provide insulation for the source/gate metal contacts (paragraph 0048).

	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813